Citation Nr: 1007602	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, status post left inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1969, and from January 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2007 Board 
hearing before the undersigned in Washington, D.C.  A hearing 
transcript is associated with the claims folder.  After the 
hearing, the Board remanded the claim in a March 2008 
decision for additional development.  As discussed below, the 
development requested by the Board has been completed to the 
extent possible, and the claim is now appropriate for 
appellate review.  


FINDINGS OF FACT

The competent and probative medical evidence does not show 
recurrence of a hernia, and although the Veteran's physicians 
agree that some nerve damage was incurred during the 
Veteran's 2003 left inguinal hernia repair, it does not rise 
to the level of a compensable disability evaluation for 
rating purposes.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals, status post left inguinal 
herniorrhaphy, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, 4.124, 4.124a, Diagnostic Codes 7338, 
8730 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), treatment records from the Wilmington VA 
Medical Center (VAMC), and private treatment records.  
Further, the Veteran was afforded VA medical examinations in 
January 2006 and November 2006.  

As previously mentioned, in a March 2008 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that VA should attempt to obtain the 
Veteran's Social Security Administration (SSA) records, as 
well as any records from Walter Reed Army Medical Center 
related to his left inguinal hernia repair in 2003.  
Additionally, the Board stated a VA examination was needed to 
obtain a medical opinion regarding whether any nerve damage 
resulted from the Veteran's hernia repair.     

Following this Board's remand, the Veteran's SSA records were 
obtained, as were his records from Walter Reed.  
Additionally, a VA examination was conducted in May 2009 that 
included an opinion regarding whether the Veteran suffered 
nerve damage as a result of the 2003 hernia repair.  Thus, it 
appears that all development requested by this Board in its 
March 2008 remand has been completed to the extent possible, 
and no additional development is required.   

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Veteran has been evaluated under Diagnostic Code (DC) 
7338, which falls under the schedule of ratings for the 
digestive system, found in 38 C.F.R. § 4.114.  Under DC 7338, 
which specifically addresses inguinal hernias, a 0 percent, 
or non-compensable, evaluation is assigned where the hernia 
is small, reducible, or without true hernia protrusion, or 
where it is not operated on but is remediable.  A 10 percent 
evaluation is assigned where the hernia is postoperatively 
recurrent, readily reducible, and well supported by a truss 
or belt.  A 30 percent evaluation is assigned where the 
hernia is small, postoperatively recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  Finally, a 60 percent evaluation is assigned 
where the hernia is large, postoperatively recurrent, not 
well supported under ordinary conditions, and not readily 
reducible, and when considered inoperable.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran was awarded service connection for residuals, 
status post left inguinal herniorrhaphy in the March 2005 
rating decision on appeal.  A 10 percent evaluation was 
assigned effective from October 7, 2003, the date of the 
Veteran's separation from active service.  The Veteran 
contends that a higher initial evaluation is warranted in 
light of his ongoing residual pain.  Specifically, in his May 
2005 Notice of Disagreement, the Veteran states that two 
nerves were accidentally cut during the 2003 hernia repair, 
and he has subsequently had severe pain in the area where the 
nerves were damaged.  

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal to determine whether 
an increased rating is warranted.  

The Veteran's STRs show that in July 2003, he was pulling a 
refrigerator unit when he fell and felt a sharp pain in the 
left lower abdomen.  He later noticed bulging in that same 
area.  The doctor assessed a left inguinal hernia.  The 
Veteran underwent a left direct inguinal hernia repair using 
the plug-and-patch method in August 2003 at Walter Reed Army 
Medical Center.  

Following separation from service, in February 2004, the 
Veteran sought treatment with Dr. M. E. L. for persistent 
post-surgical pain in the left groin.  The doctor ordered no 
physical training for 3 months.

Later that month, the Veteran went to the Wilmington VAMC for 
the first time.  He reported progressive inguinal pain that 
extended to the left lumbosacral region since his August 2003 
surgery.  Pain was worse with coughing, bending over, and 
lifting.  There was no evidence of herniation on examination.  
The doctor, a primary care physician, referred the Veteran 
for a surgical consultation.  

In March 2004, the VAMC surgeon noted left inguinal pain as 
well as low back pain radiating down the back of the left 
leg.  On physical examination, the doctor noted a healed left 
inguinal incision and no trigger points.  The doctor 
discussed the painful groin syndrome that sometimes occurs 
after hernia surgery, which may be relieved with NSAIDs or 
may require surgical exploration to determine whether there 
is nerve entrapment or a neuroma.  The doctor prescribed pain 
medication and ordered lumbar x-rays.  

In April, the Veteran's primary care physician noted that the 
Veteran had decided against surgery and thus would likely 
have chronic pain associated with the hernia repair.  The 
doctor referred the Veteran to the VAMC's pain management 
clinic, where he was seen in June.  There, the Veteran stated 
he did not obtain relief from pain with Percocet and 
Naprosyn.  He stated that since his 2003 surgery, whenever he 
coughed, sneezed, or lifted, he felt severe pain in the left 
groin.  He found some relief in the fetal position, but the 
medications he had been prescribed provided no relief at all.  
The nurse practitioner also noted that the Veteran was having 
low back pain which was believed to be arthritis.  The nurse 
practitioner assessed neuropathic left groin pain, secondary 
to surgical trauma, as well as chronic low back pain 
secondary to degenerative joint disease (after reviewing 
lumbar x-rays).  She then gave the Veteran a Lidoderm patch 
to see if the damaged nerves would be quieted.  

Later that month, the Veteran reported that he did not notice 
any improvement in comfort with the Lidoderm patches and had 
stopped using them.  However, his pain was relieved with 
morphine, so the nurse practitioner continued to prescribe 
the medication.  She further stated that there was no need 
for ongoing follow-up in the pain clinic.  

In September 2004, the Veteran reported ongoing back and 
abdominal pain that kept him from sleeping.  The pain was at 
a level of 9 out of 10 at worst, but currently at a level of 
5 out of 10.  

In October 2004, the SSA made a Disability Determination, 
awarding Social Security Disability benefits to the Veteran 
for post-surgical neuropathy.  In his SSA Pain Report, the 
Veteran wrote that he had continuous left side groin pain as 
a result of his hernia surgery, between 6 to 10 hours a day, 
and sometimes all day.  The SSA had its own physician 
complete a Physical Disability Assessment, wherein the doctor 
wrote that the Veteran had severe pain in the groin from the 
site of the prior hernia repair down into the leg.  Physical 
examination and x-rays were negative, and although treating 
physicians had been unable to determine the cause of the 
Veteran's pain, they all felt that it was related to his 
hernia surgery.    

An August 2005 VAMC treatment note indicates the Veteran 
continued to have intermittent severe abdominal pain, with 
severe and unexpected exacerbations that occurred 2 to 4 
times per week on average, sometimes twice a day, lasting for 
about 45 minutes.  The Veteran had not filled his pain 
medication since May 2005, and tried to use it as little as 
possible.  

In January 2006, the Veteran was afforded a VA examination.  
The Veteran reported severe pain upon palpation to the 
abdomen.  The examiner observed a 3 inch left inguinal scar 
without induration, erythema, discharge, or deep fixation of 
the scar.  There were normal bowel sounds.  The examiner 
assessed postoperative left inguinal neuropathy, stating that 
the anterior cutaneous branch of the iliohypogastric nerve 
could be involved.  

In August 2006, during a psychiatric evaluation at the VAMC, 
the Veteran reported he had switched from morphine to 
tramadol that month to address his left groin pain, which 
kept him from sleeping.  

The Veteran was afforded another VA examination by a 
neurologist in November 2006.  The Veteran complained of pain 
in the left lower abdomen/groin that never abated, even with 
narcotic pain medication.  He also had pain in his low back 
on the left side.  On physical examination, the Veteran cited 
pain as the reason for not walking on his toes or heels.  
Sensation to pinprick was intact, including the left groin 
area.  Lower extremity deep tendon reflexes were absent.  The 
examiner assessed pain behavior, possible neuralgia, 
peripheral neuropathy, and lumbar radiculopathy.  Further, 
the examiner opined that it was more likely that lumbar 
radiculopathy was responsible for the Veteran's complaints of 
pain, given the radiation of pain through his leg to his 
foot.  Generally, the examiner stated that pain following an 
inguinal hernia repair is often due to neuralgia, which 
occurs due to injury or entrapment of any of the named 
sensory nerves that innervate the groin, including the 
ilioinguinal, iliohypogastric, genital branch of the 
genitofemoral, and the lateral femoral nerves.  She then went 
on to explain how injury to these nerves commonly occurs 
during hernia repair and possible treatment methods.  

In February 2007, Dr. M. A. N., a general surgeon, saw the 
Veteran in consultation for persistent left groin pain.  The 
Veteran stated that the pain began 4 days after his hernia 
repair and had been constant since that time.  Another 
surgeon recommended a nerve block injection, and as a last 
resort, mesh removal.  The Veteran had taken intermittent 
morphine, and Lidoderm patches did not provide relief.  On 
physical examination, there was no evidence for recurrent 
hernia.  There was a well-healed surgical scar, and 
tenderness along the cord structures in the left groin.  The 
doctor stated there was a 1 to 2 percent incidence of severe 
chronic debilitating pain after hernia repair.  This pain may 
be related to injury to a nerve at the time of surgery, 
subsequent scarring of the mesh that includes the nerve, or 
an actual neuroma that forms related to the surgery.  The 
typical algorithm involves visitation to a pain specialist 
and attempts at stopping the cycle of pain with injections of 
steroid and/or anesthetic at the site of the ilioinguinal 
nerve.  The last recommendation would be for mesh removal.  
Dr. M. A. N. noted that the Veteran seemed to be comfortable 
taking his pain medication, but recommended that the Veteran 
see a pain specialist for nerve block injections.  

In May 2009, the Veteran was afforded a third VA examination.  
The examination was conducted by the January 2006 examiner.  
The examiner noted that he reviewed the claims file as well 
as the 2007 letter from Dr. M. A. N.  The Veteran's pain was 
aggravated by touching the scarred area.  The scar was 2 1/2 
inches long and 1/8 inch wide.  It was painful and sensitive 
to the touch.  There was tenderness on palpation of the scar.  
There was no deep adherence to the underlying tissues.  The 
scar color and texture was similar to the surrounding skin.  
The examiner assessed entrapment neuropathy involving the 
ilioinguinal and genitofemoral nerves.  The neuralgias were 
related to the surgery and were the cause of the Veteran's 
postoperative pain.  The pain was limiting the Veteran's 
ability to ambulate.  Neuralgias can be prevented by 
meticulously avoiding manipulation of the nerves during 
dissection and creation of the hernia repair.  The examiner 
noted that the Veteran retired in 2003.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating 
under DC 7338, which, as described above, addresses inguinal 
hernias.  A 10 percent evaluation, which the Veteran is 
currently assigned, requires a postoperative recurrent 
hernia, readily reducible and well supported by a truss or 
belt.  There is no medical evidence of a recurrent hernia 
after the 2003 repair, and thus, the Veteran does not even 
meet the criteria for a compensable evaluation under DC 7338.  

The Board also notes that the Veteran has chronic pain due to 
a neuralgia that resulted from the 2003 hernia repair.  
Noting that DC 7338, under which the Veteran's service-
connected disability has been rated, does not contemplate 
neurological problems, the Board has considered a separate 
evaluation for nerve damage related to the left inguinal 
hernia repair.    

In that regard, DCs 8530, 8630, and 8730 under the schedule 
of ratings for neurological conditions, Diseases of the 
Peripheral Nerves, found in 38 C.F.R. § 4.124a, address 
injury to the ilioinguinal nerve.  Under DC 8530, which 
addresses paralysis of the ilioinguinal nerve, a 
noncompensable rating is assigned for mild or moderate 
paralysis, and a 10 percent rating is assigned for severe to 
complete paralysis.  Neuralgia, which is characterized 
usually by a dull and intermittent pain, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  The regulations further 
provide that when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree of paralysis.   

In this case, the VAMC nurse practitioner assessed 
neuropathic left groin pain, secondary to surgical trauma, in 
April 2004.  The SSA awarded disability benefits on the basis 
of post-surgical neuropathy.  The January 2006 VA examiner 
assessed postoperative left inguinal neuropathy, and later, 
in May 2009, neuralgias related to the hernia repair.  
Finally, both Dr. M. A. N. and the November 2006 VA examiner 
indicated that the Veteran's pain was related to nerve damage 
during the hernia repair.  

Based on these various assessments made regarding the 
etiology of the Veteran's pain, there is no evidence of nerve 
paralysis and no diagnosis of neuritis.  Thus, the most 
appropriate diagnostic code for consideration seems to be DC 
8730 for neuralgia.  As stated above, neuralgia is to be 
rated on the same scale as paralysis with a maximum equal to 
moderate paralysis.  In this case, mild and moderate 
paralyses are assigned a non-compensable, or 0 percent, 
rating.

Given that the Veteran's neuralgia does not rise to the level 
of entitlement to a separate compensable rating, the Board 
finds that the evidence in this case does not warrant a 
separate evaluation under DC 8730.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected disability warrants 
an increased rating on an extra-schedular basis.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, Veteran is retired and the May 2009 VA examiner 
noted that he had not missed work due to his disability.  
Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, status post left inguinal herniorrhaphy, is 
denied.  




____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


